DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 21, 2022 has been entered.

Status of the Claims
Claims 1, 14 and 16-18 have been amended. Claims 6 and 11-13 are canceled. Claims 1-5, 7-10 and 14-18 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-5, 8-10 and 14-18 are again rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al (US 8,951,991) and Miyamoto et al (US 2011/0053885) in view of D’Amelio et al (J. Phys. Chem. B, 2013) and Necas et al (Vet. Medicina, 2008). 
Paoletti discloses a method for the treatment of inflammatory and traumatic articular pathologies, such as osteoarthritis, by the administration of a composition comprising an oligosaccharide derivative of chitosan (polyamino-saccharide) and a polyanionic polysaccharide, such as hyaluronic acid (HA) or alginate. See abstract; col 4, lines 10-50; col 7, lines 41-55; col 16, lines 1-16; examples; and reference claims 25-28. The product is synthesized under low pH conditions with no apparent regeneration of the free base and so would appear to be in the form of an acetate salt. See Example 1.  
The chitosan has a degree of substitution (repeating unit c) of 50-80%, and chitosan used to prepare the derivative has a molecular weight of up to 1500 kDa, preferably within the range of 400 kDa to 1000 kDa. The reference exemplifies a lactose-substituted product having a degree of acetylation (repeating unit a) of 11%. A substitution rate of 50% with lactose would approximately double the molecular weight of the derivative. See paragraph [0038] and Example 1. This is stated as the Mw, which is typically the weight average molecular weight. The number average, MN, of a polymer will be less than the MW. With an 11% acetylation, and up to ~50-80% degree of substitution, this would result in ~9-34% of repeating unit b. 
The composition to be administered is in the form of an aqueous, buffered saline solution with an ionic strength between 50 mM and 175mM and a pH of between 7 and 8. See col 8, lines 1-22. The examples include those with a 1:1 ratio of the chitosan and polyanion (bioactive substance). The product is prepared in such a way to avoid coacervation and allow for an injectable solution. See col 3, lines 10-20. The examples exemplify 0.5% of chitlac.  
The reference is silent regarding the use of a phosphate buffer or the particular HA or alginate salts. 
It is well known to use a phosphate buffered saline solution for the intra-articular administration of a polysaccharide product in the treatment of arthropathic disorders. Miyamoto teaches the administration of an HA derivative. See abstract; and paragraphs [0008], [0032], and [0064]. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Paoletti method by changing the HEPES buffer to a phosphate buffer as the vehicle for the disclosed chitosan/HA product to be administered with a reasonable expectation of success. This modification would amount to a simple substitution of one element for another element to obtain predictable results. Paoletti teaches the balance of the physical limitations, as discussed above. 
As noted above, the product to be administered is recited in product-by-process form. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In re Thorpe 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) In the instant case, even if the starting polysaccharide disclosed by Paoletti is not in the form of a salt, once in a solution that is adjusted to pH ~7-8, amino groups would be protonated and have a requisite counterion, so that the product to be delivered would appear to be the same. This would be a reasonable expectation, because the pKas of the amine groups are known. See D’Amelio at abstract. Furthermore, once the HA (assuming the acid form rather than the more common sodium salt form) is in a physiological pH buffer, it would be in a (neutral) salt, such as sodium, form. See Necas at page 398, last paragraph. Also, Paoletti expressly suggest “alginate” which must have a counterion. It would be further obvious to use alginate or hyaluronate with any common pharmaceutically acceptable counterion, such as sodium.      
With respect to the functional limitations, the reference discloses the recited method comprising the administration of a product wherein the active agent appears to fall within the scope of the product used in the recited method. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Finally, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight and concentration of the chitosan product for the same intended purpose through routine experimentation. It is noted that the reference teaches the concentration as w/v rather than wt%, but the examiner maintains that it would be within the scope of the artisan to optimize this concentration for the same intended use.   
Applicant’s arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Paoletti describes a solution of a polyamino-saccharide cation and makes the conclusory statement that this cation would not form a neutral salt as presently claimed. This is not found to be persuasive. Applicant admits that Paoletti forms a chitlac cation. However, the reference does not teach the preparation of an isolated cation. The isolated chitlac product must have a counterion and, by definition, be a neutral salt. From the method of making, the counterion would appear to be acetate.
Furthermore, after admitting that Paoletti uses a cation, Applicant then states that the reference describes mixing chitlac as a free base. The examiner finds no evidence from the method of preparation of the chitlac that this product is a free base. 
Applicant disagree with the examiner’s alleged position because the claimed counterions of the chitosan product do not include the HA or other polyanionic polysaccharide. This is not found to be persuasive. It is not clear where Applicant finds this to be the examiner’s position. It is noted that Paoletti expressly teaches the preparation of the product in such a way to avoid producing coacervates, wherein the polyions form strong electrostatically-bound complexes. The examiner maintains that even with a combination of neutral salts, the basic/acidic sites will be protonated or not depending on the pH of the solution. 
Applicant further argues that the invention is directed to specific concentrations of the neutral salt and bioactive substances. This is not found to be persuasive. These limitations are addressed above. 
Applicant objects to Miyamoto because the product used is a crosslinked hydrogel. This is not found to be persuasive. The fact that the Miyamoto product is crosslinked does not affect the teaching that phosphate is a suitable buffer for a product to be administered to a joint. 
Applicant further argues that the claimed invention is directed to specific percentages of repeated units (a), (b) and (c), features not disclosed by Paoletti. This is not found to be persuasive. This is expressly addressed above: With an 11% acetylation [unit a], and up to ~50-80% degree of substitution [unit c], this would result in ~9-34% of repeating unit b.
The examiner maintains that the product formed by following the suggestion of the prior art would be expected to have the same functional limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as discussed previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callegaro et al (WO 2017/211776) with Necas et al (Vet. Medicina, 2008) to provide support for an inherent limitation.
Claims 1-5, 8-10, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callegaro et al (WO 2017/211776) with Necas et al (Vet. Medicina, 2008) to provide support for an inherent limitation.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Callegaro discloses a product prepared by combining a solution of chitlac hydrochloride (15% acetylation, unit a) and a solution of HA in a phosphate buffer wherein the concentration of the chitlac hydrochloride is 0.5% or 0.75% by weight. The product is to be administered to treat various disorders, such as psoriatic osteoarthritis, a disease wherein joint tissues are affected by arthropathy. See page 12 and reference claims 1, 8, 9, and 22. As discussed above, as per Necas once in solution the HA would be in the form of a salt.
The chitlac hydrochloride molecular weight and units b and c are further consistent with the recited product used in the instant method. Begin page 10, line 26 continuing through page 11, line 13. The preferred 60% substitution is consistent with recited unit c. With 15% of unit a, that leaves 25% of unit b.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-10, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,116,787 in view of Miyamoto et al (US 2011/0053885) and Paoletti et al (US 8,951,991). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 14 recites the treatment of psoriatic osteoarthritis comprising the administration of a composition comprising a chitosan derivatized with lactose of at least 40% having a concentration of 0.25% to 0.75% by weight and molecular weight of the chitosan in the derivative having average molecular weight of 200 kDa to 400 kDa. A 40% substitution with lactose would approximately double the molecular weight of the product. The reference claim is silent regarding the chitosan derivative as a “neutral salt;” a phosphate buffer; and the compositions of the units a and b.
Miyamoto and Paoletti teach as set forth above.
It would have been obvious to one of ordinary skill to modify the method of the reference claim by using any suitable vehicle, such as a phosphate buffer with a physiological pH. It would be further obvious to use a chitosan derivative having the substitution pattern (units a, b and c) taught by Paoletti because it is suggested for use in articular pathologies. It would be further within the scope to optimize the molecular weight through routine experimentation. In combining the HA and chitosan derivatives in a buffer of physiological pH, they would both be in the form of a salt, neutral by definition.   

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623